

Exhibit 10.83


AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the "Agreement") is entered into
as of January 29, 2013, by and between FIDELITY NATIONAL INFORMATION SERVICES,
INC., a Georgia corporation (the "Company"), and MICHAEL L. GRAVELLE (the
"Employee") and is effective upon January 29, 2013 (the “Effective Date”). In
consideration of the mutual covenants and agreements set forth herein, the
parties agree as follows:
1.Purpose and Release. This Agreement amends and restates, in its entirety, the
obligations of the parties under the Amended and Restated Employment Agreement
between the Company and the Employee, dated as of January 1, 2010 (the “Prior
Agreement”). The purpose of this Agreement is to terminate all prior agreements
between the Company, and any of its affiliates, and the Employee relating to the
subject matter of this Agreement, to recognize the Employee's significant
contributions to the overall financial performance and success of the Company
and to provide a single, integrated document which shall provide the basis for
the Employee's continued employment by the Company. In consideration of the
execution of this Agreement and the termination of all such prior agreements,
the parties each release all rights and claims that they have, had or may have
arising under such prior agreements, including the Prior Agreement.
2.Employment and Duties. Subject to the terms and conditions of this Agreement,
from the Effective Date through the end of the Term, the Company agrees to
employ the Employee to serve in a consulting capacity as non-executive employee,
or in such other capacity as may be mutually agreed by the parties. The Employee
accepts such employment and agrees to undertake and discharge the duties,
functions and responsibilities commensurate with the aforesaid positions and
such other duties as may be prescribed from time to time by the Chief Executive
Officer (the "CEO") or the Board of Directors of the Company (the "Board").
Commencing as of March 31, 2013, the Company is not obligated to provide for an
office or workstation to Employee and Employee shall be permitted to fulfill his
duties remotely. The Company acknowledges and agrees that Employee is now and
may continue to serve as an officer of Fidelity National Financial, Inc. and
other non-competitor companies.
3.Term. The term of this Agreement shall commence on the Effective Date and
shall continue until the earlier to occur of: (a) Employee becomes an employee,
consultant, advisor, principal, partner or substantial shareholder of any firm
or business that directly competes with the Company or its affiliates in their
principal products and markets, which for the avoidance of doubt excludes the
companies listed in Section 12(c) hereof, (b) November 8, 2018, or (c) the date
that Employee has exercised the last of his stock options, subject to prior
termination as set forth in Section 8 (such term, including any extensions
pursuant to the next sentence, the "Employment Term").
4.Salary. From the Effective Date through March 31, 2013 (the “Transition
Date”), the Company shall pay the Employee a base salary, before deducting all
applicable withholdings, at an annual rate of $230,000 per year, and from the
day following the Transition Date through the

    







--------------------------------------------------------------------------------



end of the Employment Term, the Company shall pay the Employee a base salary,
before deducting all applicable withholdings, at an annual rate of $1,000 per
year, payable at the time and in the manner dictated by the Company's standard
payroll policies (the aggregate amount of paid salary in any given year shall be
referred to as the "Annual Base Salary").
5.Other Compensation and Fringe Benefits. The Employee shall be entitled to the
following:
(a)
From the Effective Date through the Transition Date, the standard Company
benefits enjoyed by the Company’s other top executives.

(b)
For 2012, Employee shall be eligible to earn an annual incentive bonus
opportunity under the Company's annual incentive plan ("FIS 2012 Annual Bonus
Plan"), with such opportunity to be earned based upon attainment of performance
objectives established by the Board or Compensation Committee ("FIS 2012 Annual
Bonus"). The Employee's target FIS 2012 Annual Bonus under the FIS 2012 Annual
Bonus Plan shall be 100% (for at target aggregate Company performance) of
$230,000, with a maximum of up to 200% of $230,000 (collectively, the target and
maximum FIS 2012 Annual Bonus are referred to as the "FIS 2012 Annual Bonus
Opportunity"). Employee’s FIS 2012 Annual Bonus amount shall be calculated in
the same manner as other FIS executive officers. If owed pursuant to the terms
of the FIS Annual Bonus Plan, the FIS Annual Bonus shall be paid no later than
March 15, 2013.

(c)
For 2012, Employee shall be eligible to earn a 2012 Supplemental Bonus Incentive
in an amount up to $32,659, which shall be calculated in the same manner as
other FIS executive officers. If owed pursuant to the terms of the FIS Annual
Bonus Plan, the FIS Annual Bonus shall be paid no later than March 15, 2013.

(d)
For 2013, Employee shall be eligible to earn an annual incentive bonus
opportunity under the Company's annual incentive plan ("FIS 2013 Annual Bonus
Plan"), with such opportunity to be earned based upon attainment of performance
objectives established by the Board or Compensation Committee ("FIS 2013 Annual
Bonus"). The Employee's target FIS 2013 Annual Bonus under the FIS 2013 Annual
Bonus Plan shall be 100% (for at target aggregate Company performance) of
$230,000, with a maximum of up to 200% of $230,000, pro-rated for the period
from January 1, 2013 through the Transition Date (collectively, the target and
maximum Annual Bonus are referred to as the "FIS 2013 Annual Bonus
Opportunity"). Employee’s FIS 2013 Annual Bonus amount shall be calculated in
the same manner as other FIS executive officers. If owed pursuant to the terms
of the FIS Annual Bonus Plan, the FIS Annual Bonus shall be paid no later than
March 15, 2014.

(e)
Except as otherwise provided for herein, stock options and restricted stock
previously granted by Company to Employee shall continue to vest during the
Employment Term and be exercisable all in accordance with the terms of the
applicable agreement signed by Employee at the time of the stock option grant or
the restricted stock award. The calculation of Employee’s performance equity
awards shall be calculated in the


2



--------------------------------------------------------------------------------



same manner as other FIS executive employees. Unless the Compensation Committee
determines otherwise, Employee shall not be eligible for future equity grants
during the Employment Term.
6.Vacation. For and during each calendar year within the Employment Term, the
Employee shall be entitled to reasonable paid vacation periods and holidays
consistent with the Employee's position and in accordance with the Company's
standard policies, or as the CEO, Board or Compensation Committee may approve.
7.Expense Reimbursement. In addition to the compensation and benefits provided
herein, the Company shall, upon receipt of appropriate documentation, reimburse
the Employee each month for reasonable travel, lodging, entertainment, promotion
and other ordinary and necessary business expenses incurred during the
Employment Term to the extent such reimbursement is permitted under the
Company's expense reimbursement policy.
8.Termination of Employment. The Company or the Employee may terminate the
Employee's employment at any time and for any reason in accordance with
Subsection (a) below, provided, however, the Company may only terminate
Employee’s employment for “Cause” or “Disability”, as such terms are defined
below. The Employment Term shall be deemed to have ended on the last day of the
Employee's employment. The Employment Term shall terminate automatically upon
the Employee's death.
(a)
Notice of Termination. Any purported termination of the Employee's employment
(other than by reason of death) shall be communicated by written Notice of
Termination (as defined herein) from one party to the other in accordance with
the notice provisions contained in this Agreement. For purposes of this
Agreement, a "Notice of Termination" shall mean a notice that indicates the
"Date of Termination" and, with respect to a termination due to "Cause", “Good
Reason” or "Disability", sets forth in reasonable detail the facts and
circumstances that are alleged to provide a basis for such termination. A Notice
of Termination from the Company shall specify whether the termination is with or
without Cause or due to the Employee's Disability. A Notice of Termination from
the Employee shall specify whether the termination is with or without Good
Reason.

(b)
Date of Termination. For purposes of this Agreement, "Date of Termination" shall
mean the date specified in the Notice of Termination (but in no event shall such
date be earlier than the thirtieth (30th) day following the date the Notice of
Termination is given) or the date of the Employee's death. Notwithstanding the
foregoing, in no event shall the Date of Termination occur until the Employee
experiences a “separation from service” within the meaning of Code Section 409A
(as defined in Section 25 of the Agreement), and notwithstanding anything
contained herein to the contrary, the date on which such separation from service
takes place shall be the “Date of Termination,” and all references herein to a
“termination of employment” (or words of similar meaning) shall mean a
“separation from service” within the meaning of Code Section 409A.


3



--------------------------------------------------------------------------------



(c)
No Waiver. The failure to set forth any fact or circumstance in a Notice of
Termination, which fact or circumstance was not known to the party giving the
Notice of Termination when the notice was given, shall not constitute a waiver
of the right to assert such fact or circumstance in an attempt to enforce any
right under or provision of this Agreement.

(d)
Cause. For purposes of this Agreement, a termination of the Employee’s
employment for "Cause" means a termination of the Employee’s employment by the
Company based upon the Employee's: (i) persistent failure to perform duties
consistent with a commercially reasonable standard of care (other than due to a
physical or mental impairment); (ii) willful neglect of duties (other than due
to a physical or mental impairment); (iii) conviction of, or pleading nolo
contendere to, criminal or other illegal activities involving dishonesty or
moral turpitude; (iv) material breach of this Agreement; (v) material breach of
the Company's business policies, accounting practices or standards of ethics; or
(vi) failure to materially cooperate with or impeding an investigation
authorized by the Board. Provided, however, the Employee shall have been given a
thirty (30) day period following receipt by the Employee of the Notice of
Termination to cure any act or omission that constitutes Cause, if capable of
cure, prior to termination.

(e)
Disability. For purposes of this Agreement, a termination of the Employee’s
employment based upon "Disability" means a termination of the Employee’s
employment by the Company based upon the Employee's entitlement to long-term
disability benefits under the Company's long-term disability plan or policy, as
the case may be, as in effect on the Date of Termination; provided, however,
that if the Employee is not a participant in the Company’s long-term disability
plan or policy on the Date of Termination, he shall still be considered
terminated based upon Disability if he would have been entitled to benefits
under the Company’s long-term disability plan or policy had he been a
participant on his Date of Termination.

(f)
Good Reason. For purposes of this Agreement, a termination of the Employee’s
employment for "Good Reason" means a termination of the Employee’s employment by
the Employee based upon (i) a material diminution in the Employee’s Annual Base
Salary, except as provided in Section 4 above, or 2012 Annual Bonus Opportunity,
or (ii) a material breach by the Company of any of its obligations under this
Agreement.

Notwithstanding the foregoing, the Employee being placed on a paid leave for up
to sixty (60) days pending a determination of whether there is a basis to
terminate the Employee for Cause shall not constitute Good Reason. The
Employee's continued employment shall not constitute consent to, or a waiver of
rights with respect to, any act or failure to act constituting Good Reason
hereunder; provided, however, that no such event described above shall
constitute Good Reason unless: (1) the Employee gives Notice of Termination to
the Company specifying the condition or event relied upon for such termination
within ninety (90) days of the initial existence of such event and (2) the
Company fails to cure the condition or event constituting Good Reason within
thirty (30) days following receipt of the Employee's Notice of Termination (the
“Cure Period”). In the event that

4



--------------------------------------------------------------------------------



the Company fails to remedy the condition constituting Good Reason during the
applicable Cure Period, the Employee’s Date of Termination must occur, if at
all, within one-hundred fifty (150) days following such Cure Period in order for
such termination as a result of such condition to constitute a termination for
Good Reason.
9.Obligations of Company Upon Termination.
(a)
Termination by the Company or by the Employee for Good Reason. If the Employee's
employment is terminated during the Employment Term by the Company for any
reason other than Cause, Death or Disability or by the Employee for Good Reason:

(i)
The Company shall pay the Employee the following (collectively, the "Accrued
Obligations"): (A) within five (5) business days after the Date of Termination,
any earned but unpaid Annual Base Salary; and (B) within a reasonable time
following submission of all applicable documentation, any expense reimbursement
payments owed to the Employee for expenses incurred prior to the Date of
Termination;

(ii)
For any Date of Termination occurring under this Section prior to the payment of
the FIS 2012 Annual Bonus, the Company shall pay the Employee no later than
March 15, 2013, the FIS 2012 Annual Bonus based upon the actual FIS 2012 Annual
Bonus that would have been earned for 2012, ignoring any requirement under the
FIS Annual Bonus Plan that the Employee must be employed on the payment date;

(iii)
For any Date of Termination occurring under this Section prior to the payment of
the FIS 2013 Annual Bonus, the Company shall pay the Employee no later than
March 15, 2014, the FIS 2013 Annual Bonus based upon the actual FIS 2013 Annual
Bonus that would have been earned for 2013 and pro-rated for the period from
January 1, 2013 and the Transition Date, ignoring any requirement under the FIS
Annual Bonus Plan that the Employee must be employed on the payment date; and

(iv)
All stock options, restricted stock, performance shares and other equity-based
awards granted by the Company (collectively, the “Equity Awards”) that are
outstanding but not vested as of the Date of Termination shall become
immediately vested and/or paid or settled, as the case may be, unless the Equity
Awards are based upon satisfaction of performance criteria, in which case, they
will only vest pursuant to their express terms; provided, however, that
notwithstanding the foregoing, any such Equity Awards that constitute a
non-qualified deferred compensation arrangement within the meaning of Code
Section 409A shall be paid or settled on the earliest date following the Date of
Termination that does not result in a violation of or penalties under Code
Section 409A.


5



--------------------------------------------------------------------------------



(b)
Termination by the Company for Cause or by the Employee without Good Reason. If
the Employee's employment is terminated during the Employment Term by the
Company for Cause or by the Employee without Good Reason, the Company shall pay
the Employee any: (i) Accrued Obligations; and (ii) for any Date of Termination
occurring under this Section prior to the payment of the FIS 2012 Annual Bonus,
the Company shall pay the Employee no later than March 15, 2013, the FIS 2012
Annual Bonus based upon the actual FIS 2012 Annual Bonus, ignoring any
requirement under the FIS 2012 Annual Bonus Plan that the Employee must be
employed on the payment date.

(c)
Termination due to Death or Disability. If the Employee's employment is
terminated during the Employment Term due to death or Disability, the Company
shall pay the Employee (or to the Employee's estate or personal representative
in the case of death), as soon as practicable, but not later than the
sixty-fifth (65th) day after the Date of Termination: (i) any Accrued
Obligations; (ii) for any Date of Termination occurring under this Section prior
to the payment of the FIS 2012 Annual Bonus, the Company shall pay the Employee
no later than March 15, 2013, the FIS 2012 Annual Bonus based upon the actual
FIS 2012 Annual Bonus that would have been earned for 2012, ignoring any
requirement under the FIS Annual Bonus Plan that the Employee must be employed,
alive or not disabled on the payment date; and (iii) for any Date of Termination
occurring under this Section prior to the payment of the FIS 2013 Annual Bonus,
the Company shall pay the Employee no later than March 15, 2014, the FIS 2013
Annual Bonus based upon the actual FIS 2013 Annual Bonus, ignoring any
requirement under the FIS 2013 Annual Bonus Plan that the Employee must be
employed on the payment date and pro-rated for the number of days between
January 1, 2013 and the Transition Date. In addition, the Employee’s Equity
Awards that are outstanding but not vested as of the Date of Termination shall
become immediately vested and/or be paid or settled, as the case may be, as
provided in Section 9(a)(iv) of this Agreement.

10.    Non-Delegation of Employee's Rights. The obligations, rights and benefits
of the Employee hereunder are personal and may not be delegated, assigned or
transferred in any manner whatsoever, nor are such obligations, rights or
benefits subject to involuntary alienation, assignment or transfer.
11.    Confidential Information. The Employee will occupy a position of trust
and confidence and will have access to and learn substantial information about
the Company and its affiliates and their operations that is confidential or not
generally known in the industry including, without limitation, information that
relates to purchasing, sales, customers, marketing, and the financial positions
and financing arrangements of the Company and its affiliates. The Employee
agrees that all such information is proprietary or confidential, or constitutes
trade secrets and is the sole property of the Company and/or its affiliates, as
the case may be. The Employee will keep confidential, and will not reproduce,
copy or disclose to any other person or firm, any such information or any
documents or information relating to the Company's or its affiliates' methods,
processes, customers, accounts, analyses, systems, charts, programs, procedures,
correspondence

6



--------------------------------------------------------------------------------



or records, or any other documents used or owned by the Company or any of its
affiliates, nor will the Employee advise, discuss with or in any way assist any
other person, firm or entity in obtaining or learning about any of the items
described in this section. Accordingly, during the Employment Term and at all
times thereafter the Employee will not disclose, or permit or encourage anyone
else to disclose, any such information, nor will the Employee utilize any such
information, either alone or with others, outside the scope of the Employee’s
duties and responsibilities with the Company and its affiliates.
12.    Non-Competition.
(a)
During the Period from the Effective Date through the Transition Date. The
Employee agrees that, during the period from the Effective Date through the
Transition Date, the Employee will devote such business time, attention and
energies reasonably necessary to the diligent and faithful performance of the
services to the Company and its affiliates, and he will not engage in any way
whatsoever, directly or indirectly, in any business that is a direct competitor
with the Company's or its affiliates' principal business, nor solicit customers,
suppliers or employees of the Company or affiliates on behalf of, or in any
other manner work for or assist any business which is a direct competitor with
the Company's or its affiliates' principal business. In addition, during the
period from the Effective Date through the Transition Date, the Employee will
undertake no planning for or organization of any business activity competitive
with the work he performs as an employee of the Company, and the Employee will
not combine or conspire with any other employee of the Company or any other
person for the purpose of organizing any such competitive business activity.

(b)
During the Period after the Transition Date. The parties acknowledge that the
Employee will acquire substantial knowledge and information concerning the
business of the Company and its affiliates as a result of employment. The
parties further acknowledge that the scope of business in which the Company and
its affiliates are engaged as of the Effective Date is national and very
competitive and one in which few companies can successfully compete. Competition
by the Employee in that business after the Employment Term would severely injure
the Company and its affiliates. Accordingly, during the period from the
Transition Date through November 7, 2016, the Employee agrees: (1) not to become
an employee, consultant, advisor, principal, partner or substantial shareholder
of any firm or business that directly competes with the Company or its
affiliates in their principal products and markets; and (2), on behalf of any
such competitive firm or business, not to solicit any person or business that
was at the time of such termination and remains a customer or prospective
customer, a supplier or prospective supplier, or an employee of the Company or
an affiliate. Notwithstanding any of the foregoing provisions to the contrary,
the Employee shall not be subject to the restrictions set forth in this
Subsection 12(b) if: (A) the Employee’s employment is terminated by the Company
without cause, or (B) the Employee terminates employment for Good Reason.


7



--------------------------------------------------------------------------------



(c)
Exclusion. Working, directly or indirectly, for any of the following entities
shall not be considered competitive to the Company or its affiliates for the
purpose of this section: (i) Fidelity National Financial, Inc. and its
subsidiaries and its respective affiliates or their successors; (ii) Remy
International, Inc. and its subsidiaries and its respective affiliates or their
successors; (iii) Lender Processing Services Inc. and its subsidiaries and its
respective affiliates or their successors; or (iv) Fidelity National Information
Services, Inc. and its subsidiaries and its respective affiliates or their
successors, if this Agreement is assumed by a third party as contemplated
herein.

13.    Return of Company Documents. Upon termination of the Employment Term, the
Employee shall return immediately to the Company all records and documents of or
pertaining to the Company or its affiliates and shall not make or retain any
copy or extract of any such record or document, or any other property of the
Company or its affiliates.
14.    Actions and Survival. The parties agree and acknowledge that the rights
conveyed by this Agreement are of a unique and special nature and that the
Company will not have an adequate remedy at law in the event of a failure by the
Employee to abide by its terms and conditions, nor will money damages adequately
compensate for such injury. Therefore, in the event of a breach of this
Agreement by the Employee, the Company shall have the right, among other rights,
to damages sustained thereby and to obtain an injunction or decree of specific
performance from a court of competent jurisdiction to restrain or compel the
Employee to perform as agreed herein. Notwithstanding any termination of this
Agreement or the Employee's employment, Section 9 shall remain in effect until
all obligations and benefits resulting from a termination of the Employee’s
employment during the Term are satisfied. In addition, Sections 10 through 25
shall survive the termination of this Agreement or the Employee’s employment and
shall remain in effect for the periods specified therein or, if no period is
specified, until all obligations thereunder have been satisfied. Nothing in this
Agreement shall in any way limit or exclude any other right granted by law or
equity to the Company.
15.    Release. Notwithstanding any provision herein to the contrary, the
Company may require that, prior to payment, distribution or other benefit under
this Agreement (other than due to the Employee's death), the Employee shall have
executed a complete release of the Company and its affiliates and related
parties in such form as is reasonably required by the Company, and any waiting
periods contained in such release shall have expired; provided, however, that
such release shall not apply to the Employee’s rights under the benefit plans
and programs of the Company and its affiliates, which rights shall be determined
in accordance with the terms of such plans and programs. With respect to any
release required to receive payments, distributions or other benefits owed
pursuant to this Agreement, the Company must provide the Employee with the form
of release no later than seven (7) days after the Date of Termination and the
release must be signed by the Employee and returned to the Company, unchanged,
effective and irrevocable, no later than sixty (60) days after the Date of
Termination.
16.    No Mitigation. The Company agrees that, if the Employee's employment
hereunder is terminated during the Employment Term, the Employee is not required
to seek other employment

8



--------------------------------------------------------------------------------



or to attempt in any way to reduce any amounts payable to the Employee by the
Company hereunder. Further, the amount of any payment or benefit provided for
hereunder shall not be reduced by any compensation earned by the Employee as the
result of employment by another employer, by retirement benefits or otherwise.
17.    Entire Agreement and Amendment. This Agreement embodies the entire
agreement and understanding of the parties hereto in respect of the subject
matter of this Agreement, and supersedes and replaces all prior agreements,
understandings and commitments with respect to such subject matter, including
without limitation the Prior Agreement. This Agreement may be amended only by a
written document signed by both parties to this Agreement.
18.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
Any litigation pertaining to this Agreement shall be adjudicated in courts
located in Duval County, Florida.
19.    Successors. This Agreement may not be assigned by the Employee. In
addition to any obligations imposed by law upon any successor to the Company,
the Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the stock,
business and/or assets of the Company, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption by a successor shall be a material breach of
this Agreement. The Employee agrees and consents to any such assumption by a
successor of the Company, as well as any assignment of this Agreement by the
Company for that purpose. As used in this Agreement, "Company" shall mean the
Company as herein before defined as well as any such successor that expressly
assumes this Agreement or otherwise becomes bound by all of its terms and
provisions by operation of law. This Agreement shall be binding upon and inure
to the benefit of the parties and their permitted successors or assigns.
20.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
21.    Attorneys' Fees. If any party finds it necessary to employ legal counsel
or to bring an action at law or other proceedings against the other party to
interpret or enforce any of the terms hereof, the party prevailing in any such
action or other proceeding shall be promptly paid by the other party its
reasonable legal fees, court costs and litigation expenses, all as determined by
the court and not a jury, and such payment shall be made by the non-prevailing
party within sixty (60) days of the date the right to the payment amount is so
determined; provided, however, that following the Employees termination of
employment with the Company, if any party finds it necessary to employ legal
counsel or to bring an action at law or other proceedings against the other
party to interpret or enforce any of the terms hereof, the Company shall pay (on
an ongoing basis) to the Employee to the fullest extent permitted by law, all
legal fees, court costs and litigation expenses reasonably incurred by the
Employee or others on the Employee’s behalf (such amounts collectively referred
to as the "Reimbursed Amounts"); provided, further, that the Employee shall
reimburse

9



--------------------------------------------------------------------------------



the Company for the Reimbursed Amounts if it is determined that a majority of
the Employee's claims or defenses were frivolous or without merit. Requests for
payment of Reimbursed Amounts, together with all documents required by the
Company to substantiate them, must be submitted to the Company no later than
ninety (90) days after the expense was incurred. The Reimbursed Amounts shall be
paid by the Company within ninety (90) days after receiving the request and all
substantiating documents requested from the Employee. The rights under this
section shall survive the termination of employment and this Agreement until the
expiration of the applicable statute of limitations.
22.    Severability. If any section, subsection or provision hereof is found for
any reason whatsoever to be invalid or inoperative, that section, subsection or
provision shall be deemed severable and shall not affect the force and validity
of any other provision of this Agreement. If any covenant herein is determined
by a court to be overly broad thereby making the covenant unenforceable, the
parties agree and it is their desire that such court shall substitute a
reasonable judicially enforceable limitation in place of the offensive part of
the covenant and that as so modified the covenant shall be as fully enforceable
as if set forth herein by the parties themselves in the modified form. The
covenants of the Employee in this Agreement shall each be construed as an
agreement independent of any other provision in this Agreement, and the
existence of any claim or cause of action of the Employee against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of the covenants in this Agreement.
23.    Notices. Any notice, request, or instruction to be given hereunder shall
be in writing and shall be deemed given when personally delivered or three (3)
days after being sent by United States Certified Mail, postage prepaid, with
Return Receipt Requested, to the parties at their respective addresses set forth
below:
To the Company:


Fidelity National Information Services, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
Attention: Corporate Executive Vice President, Human Resources


To the Employee:


Michael L. Gravelle
6068 San Jose Blvd., W
Jacksonville, FL 32217
        
24.    Waiver of Breach. The waiver by any party of any provisions of this
Agreement shall not operate or be construed as a waiver of any prior or
subsequent breach by the other party.
25.    Tax.

10



--------------------------------------------------------------------------------



(a)
Withholding.    The Company or an affiliate may deduct from all compensation and
benefits payable under this Agreement any taxes or withholdings the Company is
required to deduct pursuant to state, federal or local laws.

(b)
Section 409A. To the extent applicable, it is intended that this Agreement and
any payment made hereunder shall comply with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), or an exemption or
exclusion therefrom, and any related regulations or other guidance promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service (“Code Section 409A”); provided, that for the avoidance
of doubt, this provision shall not be construed to require a gross-up payment in
respect of any taxes, interest or penalties imposed on the Employee as a result
of Code Section 409A. Any provision that would cause the Agreement or any
payment hereof to fail to satisfy Code Section 409A shall have no force or
effect until amended in the least restrictive manner necessary to comply with
Code Section 409A, which amendment may be retroactive to the extent permitted by
Code Section 409A. Each payment under this Agreement shall be treated as a
separate payment for purposes of Code Section 409A. In no event may the
Employee, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement. All reimbursements and in-kind benefits provided
under this Agreement shall be made or provided in accordance with the
requirements of Code Section 409A, including, without limitation, that (i) in no
event shall reimbursements by the Company under this Agreement be made later
than the end of the calendar year next following the calendar year in which the
applicable fees and expenses were incurred, provided, that the Employee shall
have submitted an invoice for such fees and expenses at least 10 days before the
end of the calendar year next following the calendar year in which such fees and
expenses were incurred; (ii) the amount of in-kind benefits that the Company is
obligated to pay or provide in any given calendar year shall not affect the
in-kind benefits that the Company is obligated to pay or provide in any other
calendar year; (iii) the Employee’s right to have the Company pay or provide
such reimbursements and in-kind benefits may not be liquidated or exchanged for
any other benefit; and (iv) in no event shall the Company’s obligations to make
such reimbursements or to provide such in-kind benefits apply later than the
Employee’s remaining lifetime (or if longer, through the 20th anniversary of the
Effective Date). To the extent the Employee is a “specified employee,” as
defined in Section 409A(a)(2)(B)(i) of the Code and the regulations and other
guidance promulgated thereunder and any elections made by the Company in
accordance therewith, notwithstanding the timing of payment provided in any
other Section of this Agreement, no payment, distribution or benefit under this
Agreement that constitutes a distribution of deferred compensation (within the
meaning of Treasury Regulation Section 1.409A-1(b)) upon separation from service
(within the meaning of Treasury Regulation Section 1.409A-1(h)), after taking
into account all available exemptions, that would otherwise be payable,
distributable or settled during the six (6) month period after separation from
service, will be made during such six (6) month period, and any such payment,
distribution or benefit will instead be paid, distributed or


11



--------------------------------------------------------------------------------



settled on the first business day after such six (6) month period; provided,
however, that if the Employee dies following the Date of Termination and prior
to the payment, distribution, settlement or provision of the any payments,
distributions or benefits delayed on account of Code Section 409A, such
payments, distributions or benefits shall be paid or provided to the personal
representative of the Employee’s estate within 30 days after the date of the
Employee’s death. The Employee acknowledges that he has been advised to consult
with an attorney and any other advisors of the Employee’s choice prior to
executing this Agreement, and the Employee further acknowledges that, in
entering into this Agreement, he has not relied upon any representation or
statement made by any agent or representative of the Company or its affiliates
that is not expressly set forth in this Agreement, including, without
limitation, any representation with respect to the consequences or
characterization (including for purpose of tax withholding and reporting) of the
payment of any compensation or benefits hereunder under Section 409A of the Code
and any similar sections of state tax law.
(c)
Excise Taxes.    If any payments or benefits paid or provided or to be paid or
provided to the Employee or for the Employee’s benefit pursuant to the terms of
this Agreement or otherwise in connection with, or arising out of, employment
with the Company or its subsidiaries or the termination thereof (a "Payment"
and, collectively, the "Payments") would be subject to the excise tax imposed by
Section 4999 of the Code (the "Excise Tax"), then the Employee may elect for
such Payments to be reduced to one dollar less than the amount that would
constitute a "parachute payment" under Section 280G of the Code (the "Scaled
Back Amount"). Any such election must be in writing and delivered to the Company
within thirty (30) days after the Date of Termination. If the Employee does not
elect to have Payments reduced to the Scaled Back Amount, the Employee shall be
responsible for payment of any Excise Tax resulting from the Payments and the
Employee shall not be entitled to a gross-up payment under this Agreement or any
other for such Excise Tax. If the Payments are to be reduced, they shall be
reduced in the following order of priority: (i) first from cash compensation;
(ii) next from equity compensation described in Section 9(a)(iv) (first any
equity compensation that constitutes deferred compensation subject to Section
409A and then equity compensation that is not subject to Section 409A), and then
(iii) pro-rated among all remaining payments and benefits. To the extent there
is a question as to which Payments within any of the foregoing categories are to
be reduced first, the Payments that will produce the greatest present value
reduction in the Payments with the least reduction in economic value provided to
the Employee shall be reduced first.

[Remainder of page is intentionally blank.]

12



--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties have executed this Agreement to be effective as
of the date first set forth above.
FIDELITY NATIONAL INFORMATION SERVICES, INC.
 
By:  
/s/ Michael P. Oates
By:  
/s/ Michael L. Gravelle
Name:
Michael P. Oates
 
Michael L. Gravelle
Title:
Corporate Executive Vice President and General Counsel
 
 




13

